6 F.3d 829
303 U.S.App.D.C. 370
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James M. LEWIS, Appellant,v.SECRETARY OF the NAVY.
No. 93-5003.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1993.Rehearing and Suggestion for Rehearing In BancDenied March 28, 1994.

Before:  EDWARDS, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the order of the district court filed October 23, 1992, be affirmed.  Appellant's argument--that the district court's June 29, 1990 judgment in favor of appellee is void--is without merit.  There is nothing in the record to suggest that the district court lacked jurisdiction of the subject matter or of the parties, or that it denied appellant due process.  See 11 Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure Sec. 2862, at 198 & 200 (1973).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.